Title: From Thomas Jefferson to J. Phillipe Reibelt, 15 November 1804
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Nov. 15. 04
                  
                  I recieved last night yours of the 13th. inst. as I have before done that of the 5th. I am sorry you have taken the trouble of sending here the books stated in your written catalogues, because my collection being already very great comprehends many of them, and my time for reading too small to make it worth while to procure more. it is possible that some of those in the written catalogues may be useful for the department of state. I shall accordingly put the catalogue into their hands, and will attend to the return of the boxes. I observe in your printed catalogue a copy of Sterne’s sentimental journey printed at Paris, papier velin in 18v. it is at page 66. of the catalogue. I shall be  to take this merely because of it’s small size. for the same reason it may come by post if well wrapped up. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               